DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/3/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/21 has been entered.	
Claims 120 and 143 have been amended.
Claims 120, 132-135, 139-143 are pending and are under examination.

Claim 139 is objected to for the following informalities:  The claim recites “antibodywherein” in line 4.  Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 120, 132-135, 140-143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 is indefinite in the recitation of a method of treating IBD comprising administering to a patient a VISTA antibody that comprises “native (endogenous)” binding to human Fc gamma receptors.  The instant specification discloses IgG2 constant or Fc region that retains native FcR binding. Thus, a human IgG2 Fc region 
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 120, 132-135, 139-143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 28, 33-34, 36, 53-54, and 56-68, of copending Application No. 15,488,351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘351 application claims VISTA agonist antibodies, disclosed for use in treating IBD.  The ‘351 application claims that said antibodies have a human IgG2 constant region, binds to one or more FcyRs, such as CD32A, and comprise CDRs of SEQ ID Nos: 740-745 and the VH/VL comprising SEQ ID NO: 748 and 746.  The present claims merely claim the anti-IBD use disclosed for the antibodies claimed in the ‘351 application and are not patentable distinct. See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s statement that a terminal disclaimer will be filed is acknowledged.

Claims 120, 132-135, 139-143 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 120-133 and 138-141 of copending Application No. 17/206,407 (reference application). Although the claims at the ‘407 application in claims 120-133 claims VISTA antibodies, disclosed for use in treating IBD.  The ‘407 application claims that said antibodies have a human IgG2 constant region, and comprise CDRs of SEQ ID Nos: 740-745 and the VH/VL comprising SEQ ID NO: 748 and 746.  The present claims merely claim the anti-IBD use disclosed for the antibodies claimed in the ‘407 application and are not patentable distinct. See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co.  Alternatively, the ‘407 also claim in claims 139-140 a method of suppressing T cell immunity in a subject with an autoimmune or inflammatory condition and in need thereof comprising administering an anti-VISTA antibody having the same VH/VL as the present claims, and comprising a human IgG2 Fc region having native Fcgamma binding.  Although the ‘407 application does not specifically claim that the patient has IBD, it would be obvious to administer the antibody to a patient with IBD, since said patients are recognized in the art as inflammatory/autoimmune patients being in need to suppression of T cell immunity. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644